Citation Nr: 0411369	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-15 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a cardiovascular disability 
as being proximately due to or the result of the service connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had 30 years, 10 months and 12 days of total active 
service with a final period of active service from September 1969 
to July 1971.

This appeal arises from an October 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO).  The veteran's claim is 
currently being handled by the New Orleans RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The instant claim is REMANDED for the following development:

1.  The RO must review the claims file and ensure that all notice 
and development obligations have been satisfied in accordance with 
the provisions of 38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  The veteran should receive specific 
notice as to the type of evidence necessary to substantiate his 
claim and the division of responsibilities between the veteran and 
VA in obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As part of the notice required under the 
new law, the RO should ask the veteran to provide information 
regarding all medical treatment for the disability at issue that 
has not already been made part of the record.  The RO should 
assist the veteran in obtaining all relevant evidence that is not 
already of record.  If records sought are not obtained, the RO 
should notify the veteran of the records that were not obtained, 
explain the efforts taken to obtain them, and describe further 
action to be taken.  Once obtained, all records must be 
permanently associated with the claims folder.

2.  Following completion of the above development, the veteran 
should be afforded a VA cardiology examination.  The claims folder 
must be made available to the examiner prior to the examination 
and all indicated diagnostic testing must be performed.  Based on 
a review of the medical evidence and the current examination, the 
examiner should render a medical opinion as to whether it is at 
least as likely as not that any current cardiovascular disability 
is proximately due to or was permanently aggravated by the 
veteran's service connected diabetes mellitus.  If the examiner 
finds that the service-connected diabetes mellitus aggravated an 
existing cardiovascular disability, then the examiner should 
express an opinion as to what level of disability is attributable 
to such aggravation.  In answering this question, the standard of 
proof which is underlined must be utilized.  All factors upon 
which the medical opinion is based must be set forth for the 
record.  

3.  When the above development has been completed and the RO has 
complied with the notice and duty to assist provisions of 38 
C.F.R. § 3.159, to include the appropriate time period for receipt 
of additional information or evidence, the RO should review the 
expanded record and re-adjudicate the issue on appeal.  If any 
benefit sought remains denied, a supplemental statement of the 
case (SSOC) should be issued and the veteran and his 
representative should be afforded an opportunity to respond before 
the case is returned to the Board for further appellate review.  
The SSOC must contain notice of all relevant actions taken on the 
claim, including a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Additionally, if the veteran does not appear for a scheduled 
examination, the SSOC should specifically refer to 38 C.F.R. § 
3.655 (2003).  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



